Citation Nr: 0828976	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  07-16 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected lower back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his daughter



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from September 1968 
to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in May 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

The Board has determined that further development action is 
required before appellate review of the file can proceed.  

The veteran testified before the Board in May 2008 that his 
service-connected disability of the lower back has become 
significantly worse since his last VA examination in June 
2006.  When a veteran claims that his condition is worse than 
when originally rated, and when the available evidence is too 
old for an evaluation of the claimant's current condition, 
VA's duty to assist includes providing him with a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); 
Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The case is 
accordingly remanded to the RO so that the veteran may be 
afforded a VA examination.

The veteran is hereby advised failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  
Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this remaining matter is hereby REMANDED to the 
RO for the following actions:

1.  The RO should send to the veteran a 
letter advising him of the elements 
required to support entitlement to 
increased rating, and of the respective 
obligations of VA and the claimant in 
obtaining evidence.  

The letter should address the elements 
for increased rating in accordance with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

The RO should ask the veteran to identify 
any VA or non-VA medical providers having 
existing records not yet considered, and 
to provide VA with authorization to 
obtain records from any non-VA medical 
providers.  Whether or not the veteran 
responds, the RO should obtain any VA 
treatment records relating to the claimed 
disabilities that are not already of 
record in the claims file. 

2.  The RO should schedule the veteran 
for VA examination of the spine at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examiner should 
indicate in the report the entire file 
was reviewed.  

The examination report should include a 
discussion of the veteran's documented 
medical history regarding his low back 
disability, and should also address the 
veteran's assertions regarding those 
conditions.  

All appropriate medical diagnostics 
should be accomplished, and all clinical 
findings should be reported in detail, to 
include both musculoskeletal symptoms and 
neurological symptoms (if any).

Medical findings should be expressed in 
terms conforming to the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

3.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claim for 
increased rating in light of all 
pertinent evidence and legal authority.  
If any benefit sought on appeal is not 
granted, the RO should furnish to the 
veteran an appropriate SSOC that includes 
citation to and discussion of all 
additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and should afford him a 
reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
need take no action unless otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  




_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




